Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. Claims 1-7 are directed to a method, claims 18-14 are directed to a system, and claims 15-20 are directed to non-transitory computer readable medium; therefore, claims 1-20 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1-20 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: Claim 1 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
determining, based on the first input data and the second input data, update data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model (determining update data for a model state of a machine learning model is interpreted as a mental step directed to evaluation, as the claim does not describe any specific machine learning model steps that would determine update data, a person could evaluate the output of a machine learning model and determine what kind of data should be used to update the model in their mind).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
receiving, with at least one processor, first input data input, at a first time, to a first implementation of a machine learning model to generate first output data, wherein the first implementation of the machine learning model is associated with a first model state at a time before the first time;
receiving, with at least one processor, second input data input, at a second time different than the first time, to a second implementation of the machine learning model to generate second output data, wherein the second implementation of the machine learning model is associated with a second model state at a time before the second time;
and providing, with at least one processor, at a third time subsequent to the first time and the second time, the update data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model. These are interpreted as receiving or transmitting data over a network; the processor and machine learning model are interpreted as generic computer components. These do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:
receiving, with at least one processor, first input data input, at a first time, to a first implementation of a machine learning model to generate first output data, wherein the first implementation of the machine learning model is associated with a first model state at a time before the first time;
receiving, with at least one processor, second input data input, at a second time different than the first time, to a second implementation of the machine learning model to generate second output data, wherein the second implementation of the machine learning model is associated with a second model state at a time before the second time;
and providing, with at least one processor, at a third time subsequent to the first time and the second time, the update data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model. These are interpreted as receiving or transmitting data over a network; the processor and machine learning model are interpreted as generic computer components. These do not do not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 8 is a system claim and its limitation is included in claim 1. The only difference is that claim 8 requires a system. Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a non-transitory computer-readable medium. Therefore, claim 15 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
determining the update data includes sorting the first input data and the second input data based on the first time and the second time to generate sorted data, and wherein the update data is determined based on the sorted data (sorting input data could be interpreted as a mathematical relationship or a mental step directed to evaluation and judgement. A person could sort data in their mind assisted by a pen and paper (see MPEP 2106.04(a)(2)(III)).
Step 2A, Prong 2: Claim 2 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B: Claim 2 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 3:
Step 1: Claim 3 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
determining the update data further includes determining, based on the sorted data, an updated model state for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model (determining an updated model state is interpreted as a mental step directed to evaluation, as no specific type of machine learning model nor specific steps of a machine learning process are claimed – a person could determine what the next state of a model should be having observed sorted input data and the output of a machine learning model in their mind).
Step 2A, Prong 2: Claim 3 recites the following additional elements:
providing the update data further includes providing the updated model state for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model. These are interpreted as receiving and transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 3 recites the following additional elements:
providing the update data further includes providing the updated model state for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model. These are interpreted as receiving and transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 4:
Step 1: Claim 4 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
determining, based on the sorted data, a first updated model state for the first model state of the first implementation of the machine learning model; and determining a second updated model state for the second model state of the second implementation of the machine learning model (determining an updated model state is interpreted as a mental step directed to evaluation – a person could determine what the next state of a model should be having observed sorted input data and the output of a machine learning model in their mind).
Step 2A, Prong 2: Claim 4 recites the following additional elements:
providing the sorted data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model,
updating the first model state of the first implementation of the machine learning model based on the first updated model state; and updating the second model state of the second implementation of the machine learning model based on the second updated model state. Providing and updating data and model states are interpreted as receiving and transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 4 recites the following additional elements:
providing the sorted data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model,
updating the first model state of the first implementation of the machine learning model based on the first updated model state; and updating the second model state of the second implementation of the machine learning model based on the second updated model state. Providing and updating data and model states are interpreted as receiving and transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 5:
Step 1: Claim 5 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 5 recites the following additional elements:
processing, at the first time, with at least one processor using the first implementation of the machine learning model, the first input data to generate the first output data without updating the first model state associated with the first implementation of the machine learning model. Processing input data with at least one machine learning model to generate output data is interpreted as well-understood, routine, conventional activity as taught by US 20030018595 A1 (Chen et al) which recites in paragraph [0024] “As part of the machine learning process, the data is applied to a set of learners in block 120, as is well known in the art. Preferably, the set of learners includes learners from more than one machine learning method, and there is more than one learner for some or all of the machine learning methods”. One of ordinary skill in the art would recognize that updating the model state is not necessary to apply a machine learning model to input data in order to generate output data. This element does not integrate the abstract idea into a practical application.
Step 2B: Claim 5 recites the following additional elements:
processing, at the first time, with at least one processor using the first implementation of the machine learning model, the first input data to generate the first output data without updating the first model state associated with the first implementation of the machine learning model. Processing input data with at least one machine learning model to generate output data is interpreted as well-understood, routine, conventional activity as taught by US 20030018595 A1 (Chen et al), which recites in paragraph [0024] “As part of the machine learning process, the data is applied to a set of learners in block 120, as is well known in the art. Preferably, the set of learners includes learners from more than one machine learning method, and there is more than one learner for some or all of the machine learning methods”. One of ordinary skill in the art would recognize that updating the model state is not necessary to apply a machine learning model to input data in order to generate output data. This does not amount to significantly more (see MPEP 2106.05(d)).
	Claim 6:
Step 1: Claim 6 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the abstract ideas from claim 5 on which it depends.
Step 2A, Prong 2: Claim 6 recites the following additional elements:
processing, at the second time, with at least one processor using the second implementation of the machine learning model, the second input data to generate the second output data without updating the second model state associated with the second implementation of the machine learning model. Processing input data with at least one machine learning model to generate output data is interpreted as well-understood, routine, conventional activity as taught by US 20030018595 A1 (Chen et al) which recites in paragraph [0024] “As part of the machine learning process, the data is applied to a set of learners in block 120, as is well known in the art. Preferably, the set of learners includes learners from more than one machine learning method, and there is more than one learner for some or all of the machine learning methods”. One of ordinary skill in the art would recognize that updating the model state is not necessary to apply a machine learning model to input data in order to generate output data. This does not integrate the abstract idea into a practical application.
Step 2B: Claim 6 recites the following additional elements:
processing, at the second time, with at least one processor using the second implementation of the machine learning model, the second input data to generate the second output data without updating the second model state associated with the second implementation of the machine learning model. Processing input data with at least one machine learning model to generate output data is interpreted as well-understood, routine, conventional activity as taught by US 20030018595 A1 (Chen et al) which recites in paragraph [0024] “As part of the machine learning process, the data is applied to a set of learners in block 120, as is well known in the art. Preferably, the set of learners includes learners from more than one machine learning method, and there is more than one learner for some or all of the machine learning methods”. One of ordinary skill in the art would recognize that updating the model state is not necessary to apply a machine learning model to input data in order to generate output data. This does not amount to significantly more (see MPEP 2106.05(d)).
	Claim 7:
Step 1: Claim 7 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 7 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 7 recites the following additional elements:
the first input data includes first transaction data associated with a first transaction initiated at the first time, and wherein the second input data includes second transaction data associated with a second transaction initiated at the second time. These are interpreted as selecting a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 7 recites the following additional elements:
the first input data includes first transaction data associated with a first transaction initiated at the first time, and wherein the second input data includes second transaction data associated with a second transaction initiated at the second time. These are interpreted as selecting a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).
Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 11 is a system claim and its limitation is included in claim 4 but for the data center, which is interpreted as an additional element directed to generic computer components (see MPEP 2106.05(d)). Claim 11 is rejected for the same reasons as claim 4.
Claim 12 is a system claim and its limitation is included in claim 5 but for the data center, which is interpreted as an additional element directed to generic computer components (see MPEP 2106.05(d)). Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a system claim and its limitation is included in claim 6 but for the data center, which is interpreted as an additional element directed to generic computer components (see MPEP 2106.05(d)). Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a system claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 16 is a non-transitory computer-readable medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a non-transitory computer-readable medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a non-transitory computer-readable medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
Claim 19 is a non-transitory computer-readable medium claim and its limitation is included in claims 5 and 6. Claim 19 is rejected for the same reasons as claims 5 and 6.
Claim 20 is a non-transitory computer-readable medium claim and its limitation is included in claim 7. Claim 20 is rejected for the same reasons as claim 7.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mateev et al (US 20190156215 A1, herein Mateev) in view of Corrado et al (US 20170032243 A1, herein Corrado).
Regarding claim 1, Mateev teaches a computer-implemented method comprising: receiving, with at least one processor, first input data input, [at a first time], to a first implementation of a machine learning model to generate first output data (para. [0082] recites FIG. 4 depicts a prior art process for training using a multi-node system, using two nodes 402 (i.e. a first implementation of a machine learning model) and 404 and one master node 400; other numbers of nodes may be used and a master may be part of a node performing NN simulation. Para. [0083] recites a master may send (operation 430) parameters or a model and input data to the nodes. Each node may execute (operation 432) a forward-backward pass that generates update gradients and weights (i.e. receiving input data and generating output data));
receiving, with at least one processor, second input data input, [at a second time different than the first time], to a second implementation of the machine learning model to generate second output data (para. [0082] recites FIG. 4 depicts a prior art process for training using a multi-node system, using two nodes 402 and 404 (i.e. a second implementation of a machine learning model) and one master node 400; other numbers of nodes may be used and a master may be part of a node performing NN simulation. Para. [0083] recites a master may send (operation 430) parameters or a model and input data to the nodes. Each node may execute (operation 432) a forward-backward pass that generates update gradients and weights (i.e. receiving input data and generating output data);
determining, with at least one processor, based on the first input data and the second input data, update data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model (para. [0084] recites nodes execute a weight synchronization algorithm,
which may involve a parameter update. This may involve nodes sending parameters to one or more master nodes (operation 440) (i.e. determining update data for the first and second models based on the input data for the first and second models)); and
providing, with at least one processor, [at a third time subsequent to the first time and the second time], the update data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model (para. [0084] recites one or more master nodes may accept parameters to update the model (operation 442), e.g. by averaging weights, and send the model back to the nodes; or this may involve each node receiving all other nodes' parameters, so that each node can update its parameters based on averaging weights from all other nodes' executions just as the master would have done. As a result, in the standard data-parallel approach, the full model may be transmitted by the nodes to the master over the network (i.e. update data is provided to the first and second models)).
However, Mateev does not explicitly teach receiving first input data input at a first time to a first implementation of a machine learning model to generate first output data, wherein the first implementation of the machine learning model is associated with a first model state at a time before the first time; receiving second input data input at a second time different than the first time to [a second implementation of the machine learning model to] generate second output data, wherein the [second] implementation of the machine learning model is associated with a second model state at a time before the second time; and providing, at a third time subsequent to the first time and the second time, the update data.
Corrado teaches receiving first input data input at a first time to a first implementation of a machine learning model to generate first output data, wherein the first implementation of the machine learning model is associated with a first model state at a time before the first time; (para. [0003] recites a recurrent neural network can use some or all of the internal state of the network from a previous time step in computing an output at a current time step. Para. [0004] recites one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of obtaining a plurality of initial temporal sequences of health events, wherein each of the initial temporal sequences comprises respective health related data at each of a plurality of time steps; processing each of the plurality of initial temporal sequences of health events using a recurrent neural network to generate, for each of the initial temporal sequences, a respective network internal state of the recurrent neural network for each time step in the initial temporal sequence, wherein the recurrent neural network has been trained to receive input temporal sequences (i.e. receiving input data at a first time step with a machine learning model that contains a model state related to a previous time step before the input is received)); 
receiving second input data input at a second time different than the first time to [a second implementation of the machine learning model to] generate second output data, wherein the [second] implementation of the machine learning model is associated with a second model state at a time before the second time (fig. 6 and para. [0077] recite the system receives an initial input temporal sequence (step 602). Para. [0078] recites [0079] recites the system receives data identifying an additional health event from a user (step 606) (i.e. receiving a second input at a second time different than the first time). Fig. 4 and para. [0060] recites the system processes each of a set of temporal sequences using a recurrent neural network, e.g., the recurrent neural network 110, to generate a network internal state for each time step of each of the temporal sequences (step 402). Para. [0061] recite the system stores the network internal states in an internal state repository and associates each network internal state with data identifying the time step and the temporal sequence for which the network internal state was generated (step 404) (i.e. the system saves the model state after every time step; therefore, in the same way that paragraph [0004] describes that the model state exists at a time step prior to receiving input data, the system contains at least one additional model state between processing the first input data and receiving the second input data)); 
and providing, at a third time subsequent to the first time and the second time, the update data (para. [0082] recites the system determines the change in the future condition scores caused by adding the additional health event to the input temporal sequence ( step 612) and provides data identifying the change for presentation to the user (step 614) (i.e. providing updated data after processing the first and second inputs from paragraphs [0078] and [0079])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the time step analysis and model state repository from Corrado to improve the performance of the distributed machine learning system from Mateev. Mateev teaches processing input data with a machine learning model to generate output data as an iterative process (i.e. over time) but does not explicitly teach that each step occurs at a different time step or whether the system saves previous model states. One of ordinary skill would benefit from this combination, as using the time step analysis from Corrado would avoid bottleneck issues in the distributed system from Mateev, which would improve the overall performance of the system.
Regarding claim 2, the combination of Mateev and Corrado teaches the method of claim 1, wherein determining the update data includes sorting the first input data and the second input data based on the first time and the second time to generate sorted data, and wherein the update data is determined based on the sorted data (Corrado para. [0025] recites the temporal sequence generation system can obtain the electronic medical record for the patient from an electronic medical record repository 106 and generate the temporal sequence 102 from the electronic medical record by identifying health events in the electronic medal record and ordering the health events by time (i.e. generating a temporal sequence is interpreted as organizing or sorting the input data based on time). Para. [0028] recites the healthcare analysis system 100 processes the temporal sequence 102 using the recurrent neural network 110 to generate a network output for the temporal sequence 102 (i.e. generating update data based on the sorted data)).
Regarding claim 3, the combination of Mateev and Corrado teaches the method of claim 2, wherein determining the update data further includes determining, based on the sorted data (Corrado para. [0025] describes a process for sorting input data based on time), an updated model state for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model (Mateev fig. 3 and para. [0075] recite in operation 360, each node may transmit or send its compressed parameters to a master node, or one or more other processors or nodes. Para. [0076] recites In operation 370, a master node or processor may receive the parameters and create an updated model of the NN (i.e. updated the model states for the first and second machine learning models)), 
and wherein providing the update data further includes providing the updated model state for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model (Mateev fig. 3 and para. [0077] recite in operation 380, the master node may send an updated model to the nodes performing the simulation, and the nodes may update their internal representation of the NN. The updated model may be sent using paran1eters sorted and compressed according to the relevant sort order (i.e. providing the update data to the first and second machine learning models)).
Regarding claim 4, the combination of Mateev and Corrado teaches the method of claim 2, wherein providing the update data further includes: providing the sorted data for the first model state of the first implementation of the machine learning model and the second model state of the second implementation of the machine learning model (Corrado para. [0025] describes a process for sorting input data based on time. Mateev para. [0082] teaches a system with at least two machine learning models that processes input data (Examiner’s Note: one of ordinary skill in the art would understand that the models from Mateev could process the sorted input data from Corrado)), 
and wherein providing the update data further includes: determining, based on the sorted data, a first updated model state for the first model state of the first implementation of the machine learning model (Corrado para. [0025] describes a process for sorting input data based on time. Corrado para. [0063] recites the system processes the input temporal sequence using the recurrent neural network to determine a sequence 408 internal state for the input temporal sequence (step 408) (i.e. determining an updated model state)); 
updating the first model state of the first implementation of the machine learning model based on the first updated model state (Mateev para. [0084] teaches providing updated model states to the first and second machine learning models. Mateev para. [0085] recites each node updates its parameters (Examiner’s Note: one of ordinary skill in the art would understand that the models from Mateev could process the sorted input data from Corrado and generate update data for each of the models that could be saved as a model state using the method from Corrado));
determining a second updated model state for the second model state of the second implementation of the machine learning model (Corrado para. [0025] describes a process for sorting input data based on time. Corrado para. [0063] recites the system processes the input temporal sequence using the recurrent neural network to determine a sequence 408 internal state for the input temporal sequence (step 408) (i.e. determining an updated model state). Mateev para. [0082] teaches a system with at least two machine learning models that processes input data (i.e. determining an updated model state for a second model)); 
and updating the second model state of the second implementation of the machine learning model based on the second updated model state (Mateev para. [0084] teaches providing updated model states to the first and second machine learning models. Mateev para. [0085] recites each node updates its parameters (Examiner’s Note: one of ordinary skill in the art would understand that the models from Mateev could process the sorted input data from Corrado and generate update data for each of the models that could be saved as a model state using the method from Corrado)).
Regarding claim 5, the combination of Mateev and Corrado teaches the method of claim 1, further comprising: processing, at the first time, with at least one processor using the first implementation of the machine learning model, the first input data to generate the first output data without updating the first model state associated with the first implementation of the machine learning model (Mateev para. [0040] recites in some embodiments, one iteration may include a forward and backward pass on a batch of multiple inputs, e.g. multiple images, at one time, after which the model may be updated (i.e. output data can be generated without updating the model state)).
Regarding claim 6, the combination of Mateev and Corrado teaches the method of claim 5, further comprising: processing, at the second time, with at least one processor using the second implementation of the machine learning model, the second input data to generate the second output data without updating the second model state associated with the second implementation of the machine learning model (Mateev para. [0040] recites in some embodiments, one iteration may include a forward and backward pass on a batch of multiple inputs, e.g. multiple images, at one time, after which the model may be updated (i.e. output data can be generated without updating the model state)).
Regarding claim 7, the combination of Mateev and Corrado teaches the method of claim 1, wherein the first input data includes first transaction data associated with a first transaction initiated at the first time, and wherein the second input data includes second transaction data associated with a second transaction initiated at the second time (Corrado para. [0102] recites the recurrent neural network 700 can be trained to generate future condition scores for temporal sequences that include data identifying any type of temporal event, i.e., any temporal sequences that include data identifying events that are ordered by when those events occurred over time. Para. [0103] recites the recurrent neural network 700 can be trained to generate future condition scores for temporal sequences that include data identifying transactions found in financial statements of a user, e.g., bank transactions that might appear on a bank statement, credit card transactions that might appear on credit card statements, and so on (i.e. the methods and systems from Corrado are not limited to health care data and could be used to process data related to transactions)).
Claim 8 is a system claim and its limitation is included in claim 1. The only difference is that claim 8 requires a system (Mateev para. [0034] recites FIG. 2 shows a high-level block diagram of an exemplary computing device which may be used with embodiments of the present invention. Computing device 100 may include a controller or processor 105 that may be or include, for example, one or more central processing unit processor(s) (CPU), one or more Graphics Processing Unit (s) (GPU or GPGPU), a chip or any suitable computing or computational device, an operating system 115, a memory 120, a storage 130, input devices 135 and output devices 140. Each of modules and equipment such as nodes 10, 20 and 30, and other equipment mentioned herein may be or include a computing device such as included in FIG. 2, although various units among these entities may be combined into one computing device). Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 11 is a system claim and its limitation is included in claim 4, but for the first and second data centers, which are interpreted as computer systems (Mateev para. [0037] recites in some embodiments, more than one computing device 100 or components of device 100 may be used for multiple functions described herein. For the various modules and functions described herein, one or more computing devices 100 or components of computing device 100 may be used. Devices that include components similar or different to those included in computing device 100 may be used, and may be connected to a network and used as a system). Claim 11 is rejected for the same reasons as claim 4.
Claim 12 is a system claim and its limitation is included in claim 5, but for the first data center, which is interpreted as a computer system (Mateev para. [0037] recites in some embodiments, more than one computing device 100 or components of device 100 may be used for multiple functions described herein. For the various modules and functions described herein, one or more computing devices 100 or components of computing device 100 may be used. Devices that include components similar or different to those included in computing device 100 may be used, and may be connected to a network and used as a system). Claim 12 is rejected for the same reasons as claim 5.
Claim 13 is a system claim and its limitation is included in claim 6, but for the first data center, which is interpreted as a computer system (Mateev para. [0037] recites in some embodiments, more than one computing device 100 or components of device 100 may be used for multiple functions described herein. For the various modules and functions described herein, one or more computing devices 100 or components of computing device 100 may be used. Devices that include components similar or different to those included in computing device 100 may be used, and may be connected to a network and used as a system). Claim 13 is rejected for the same reasons as claim 6.
Claim 14 is a system claim and its limitation is included in claim 7. Claim 14 is rejected for the same reasons as claim 7.
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a non-transitory computer-readable medium (Mateev para. [0038] recites embodiments of the invention may include one or more article(s) (e.g. memory 120 or storage 130) such as a computer or processor non-transitory readable medium, or a computer or processor non-transitory storage medium, such as for example a memory, a disk drive, or a USB flash memory, encoding, including or storing instructions, e.g., computer-executable instructions, which, when executed by a processor or controller, carry out methods disclosed herein). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a non-transitory computer-readable medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a non-transitory computer-readable medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a non-transitory computer-readable medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
Claim 19 is a non-transitory computer-readable medium claim and its limitations are included in claims 5 and 6. Claim 19 is rejected for the same reasons as claims 5 and 6.
Claim 20 is a non-transitory computer-readable medium claim and its limitation is included in claim 7. Claim 20 is rejected for the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170344904 A1 (Hack et al) teaches a system to facilitate asynchronous execution of machine learning algorithms across a plurality of machine learning models.
US 10402469 B2 (McMahan et al) teaches a computer-implemented method of updating a global model of unevenly distributed data based on local updates from a plurality of devices.
US 9721214 B1 (Corrado et al) teaches an asynchronous distributed machine learning system that trains a model using multiple parameter server shards, with each shard being configured to maintain values of a respective partition of the parameters of the model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121